Exhibit 10.5.3
(SAFEGUARD LOGO) [w64968w6496800.gif]
Safeguard Scientifics, Inc., a Pennsylvania corporation (the “Company”), hereby
grants to the grantee named below (“Grantee”) an option (this “Option”) to
purchase the total number of shares shown below of Common Stock of the Company
(the “Shares”) at the exercise price per share set forth below, subject to all
of the terms and conditions on the subsequent pages of this Stock Option Grant
Certificate and the 2004 Equity Compensation Plan (the “Plan”). Unless otherwise
defined herein, capitalized terms used herein shall have the meanings ascribed
to them in the Plan. The terms and conditions set forth on the subsequent pages
hereto and the terms and conditions of the Plan are incorporated herein by
reference. This Stock Option Grant Certificate shall constitute the “Agreement”
for this Option as such term is used in the Plan.

     
Grant Date:
  June 30, 2008
 
   
Type of Option:
  Nonqualified Stock Option
 
   
Shares Subject to Option:
   375,000
 
   
Exercise Price Per Share:
   $1.275
 
   
Term of Option:
   8 years

Shares subject to issuance under this Option shall vest solely as provided in
Section 3 of this Stock Option Grant Certificate.
The Company shall have the right, without the consent of Grantee, to amend the
terms of this Stock Option Grant Certificate to the extent necessary or
appropriate, as determined by the Company in its sole discretion, to conform to
Section 409A of the Internal Revenue Code of 1986, as amended.
Grantee hereby acknowledges receipt of a copy of the Plan, represents that
Grantee has read the Plan and understands the terms and provisions of the Plan,
and accepts this Option subject to all the terms and conditions of the Plan and
this Stock Option Grant Certificate, except as otherwise provided herein.
Grantee acknowledges that the grant and exercise of this Option, and the sale of
Shares obtained through the exercise of this Option, may have tax implications
that could result in adverse tax consequences to the Grantee and that Grantee is
not relying on the Company for any tax, financial or legal advice and will
consult a tax adviser prior to such exercise or disposition.
This Option is designated a nonqualified stock option. It is not an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).
In witness whereof, this Stock Option Grant Certificate has been executed by the
Company by a duly authorized officer as of the date specified hereon.
Safeguard Scientifics, Inc.
/s/ Peter J. Boni
Peter J. Boni, President and Chief Executive Officer

     
/s/ Kevin L. Kemmerer
 
Kevin L. Kemmerer
   

 



--------------------------------------------------------------------------------



 



1. Option Expiration. The Option shall automatically terminate on the earliest
of the following dates:
     (a) 5 p.m. prevailing Eastern time on the 90th day after the later of the
date Grantee (i) ceases to be employed by, or (iii) otherwise ceases providing
agreed-to-in-writing services to, the Company, if the termination is for any
reason other than disability, death, Cause, or retirement on or after the
Grantee’s 65th birthday;
     (b) 5 p.m. prevailing Eastern time on the one-year anniversary date of the
later of the date Grantee (i) ceases to be employed by, or (ii) otherwise ceases
providing agreed-to-in-writing services to, the Company, on account of the
Grantee’s disability;
     (c) 5 p.m. prevailing Eastern time on the one-year anniversary date of the
later of the date Grantee (i) ceases to be employed by, or (ii) otherwise ceases
providing services to, the Company if the Grantee dies while employed by or
while otherwise providing agreed-to-in-writing services to the Company or within
three months after the Grantee’s employment or agreed-to-in-writing service
ceases on account of a termination described in subparagraph (a) above;
     (d) the date on which the Grantee ceases to be employed by, or otherwise
ceases providing agreed-to-in-writing services to, the Company for Cause; or
     (e) 5 p.m. prevailing Eastern time on the one-year anniversary date of the
date Grantee’s employment or agreed-to-in-writing service to the Company
terminates as a result of retirement on or after the Grantee’s 65th birthday, or
after such earlier date as may be determined by the Committee, in its sole
discretion, to be warranted given the particular circumstances surrounding the
earlier termination of the Grantee’s employment or service.
     Notwithstanding the foregoing, in no event may the Option be exercised
after the expiration of the Term of Option specified on page 1. For purposes of
this Option, the term “Cause” shall have the meaning as defined in the Grantee’s
Employment Agreement. Other than as specifically set forth herein, any portion
of the Option that is not vested at the later of the date (i) Grantee ceases to
be employed by, or (ii) otherwise ceases providing agreed-to-in-writing service
to, the Company shall immediately terminate.
     In the event Grantee’s employment or other agreed-to-in-writing service to
the Company is terminated for Cause, the Grantee shall automatically forfeit all
shares underlying any exercised portion of an Option for which the Company has
not yet delivered the share certificates upon refund by the Company of the
exercise price paid by the Grantee for such shares.
2. Exercise Procedures.
     (a) Subject to the provisions of this Stock Option Grant Certificate and
the Plan, the Grantee may exercise part or all of the vested Option by giving
the Company written notice of intent to exercise in the manner provided in
Paragraph 12 below, specifying the number of Shares as to which the Option is to
be exercised. On the delivery date, the Grantee shall pay the exercise price (i)
in cash; (ii) by delivering Shares of the Company (duly endorsed for transfer or
accompanied by stock powers signed in blank) which shall be valued at their fair
market value on the date of delivery (iii) by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board; or (iv) by such other method as the Committee may approve. The Committee
may impose from time to time such limitations as it deems appropriate on the use
of Shares of the Company to exercise the Option.
     (b) The obligation of the Company to deliver Shares upon exercise of the
Option shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Board deems
appropriate. All obligations of the Company under this Stock Option Grant
Certificate shall be subject to the rights of the Company as set forth in the
Plan to withhold amounts required to be withheld for any taxes, if applicable.
Subject to Committee approval, the Grantee may elect to satisfy any income tax
withholding obligation of the Company with respect to the Option by having
Shares withheld up to an amount that does not exceed the minimum marginal tax
rate for federal (including FICA), state and local tax liabilities.
3. Vesting and Forfeiture of Unvested Options.
     (a) In the event Grantee’s employment or other agreed-to-in-writing service
to the Company is terminated for any reason, Grantee shall forfeit all Options
in which Grantee is not vested at the time Grantee’s employment or other
agreed-to-in-writing service to the Company ceases in accordance with the
Vesting Schedule set forth in Section 3(b) (hereinafter referred to as the
“Unvested Options”).
     (b) (1) Basic Vesting.
               If the Grantee remains employed by or otherwise continues
providing agreed-to-in-writing service to the Company through the applicable
vesting events, Grantee shall acquire a vested interest in, and the forfeiture
provisions of this Section 3 shall lapse, in accordance with the following
vesting schedule, on the first date after the Grant Date that the average
closing price of a share of the Company’s common stock, as reported on the New
York Stock Exchange consolidated tape, for the 20 consecutive trading days
ending immediately prior to such date, equals or exceeds the prices set forth in
the table below

 



--------------------------------------------------------------------------------



 



      Percentage Vesting   Per Share Stock Price First 20%   $3.1548 Next 30%  
$4.6466 Next 40%   $6.5114 Final 10%   $7.2246

          (2) Additional Vesting for Partial Achievement of Performance Goals.
          The purpose of this Section 3(b)(2) is to provide a mechanism for
vesting on a semi-annual basis under circumstances where the highest average
closing stock price of a share of the Company’s common stock, as reported on the
New York Stock Exchange consolidated tape, for any 20 consecutive trading days
exceeds either the exercise price of the Option or one of the designated per
share stock price vesting thresholds specified in Section 3(b)(1) above but is
less than the next higher per share stock price vesting threshold specified in
Section 3(b)(1) above. The number of shares as to which the Option shall vest at
the end of each semi-annual period ending on June 30 and December 31 of each
calendar year shall be determined based on the pro rata difference between (i)
any incremental improvement in the stock price in excess of any earlier stock
price improvement that may have been achieved and for which partial or full
vesting of each such vesting tranche may have occurred and (ii) the next higher
per share stock price vesting threshold specified in Section 3(b)(1) above.
          For purposes of this Section 3(b), if the Company’s common stock is
not principally traded on the New York Stock Exchange, achievement shall be
measured based on (i) the per share closing price of the common stock as
reported in the Wall Street Journal for the exchange on which the Company’s
common stock is principally traded on such date; or (ii) if the Company’s common
stock is not principally traded on an exchange, the mean between the last
reported “bid” and “asked” prices of common stock on the relevant date, as
reported by such quotation system on which the Company’s common stock is quoted,
as applicable, and as the Board determines; or (iii) if the Company’s common
stock is not publicly traded or, if publicly traded, is not subject to reported
transactions or “bid” or “asked” quotations as set forth above, the price per
share determined by the Board in its sole and absolute discretion.
          In the event of any changes in the number or kind of shares of common
stock outstanding by reason of a stock dividend, spinoff, recapitalization,
stock split or combination or exchange of shares, the number of shares
underlying this stock option grant and the per share stock price vesting
thresholds set forth in Section 3(b)(1) above shall be adjusted appropriately to
reflect such changes.
          Notwithstanding the foregoing, in the event of a termination upon a
Change of Control (as defined in the Plan), the Grantee shall be deemed to be
fully vested in any Unvested Options.
4. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Board may take such actions as it deems appropriate pursuant to the Plan.
5. Restrictions on Exercise. Only the Grantee may exercise the Option during the
Grantee’s lifetime. After the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Stock Option Grant
Certificate. Notwithstanding the foregoing, the Committee may provide, at or
after grant, that a Grantee may transfer nonqualified stock options pursuant to
a domestic relations order or to family members or other persons or entities on
such terms as the Committee may determine.
6. Grant Subject to Plan Provisions; Entire Agreement. This grant is made
pursuant to the Plan, the terms of which are incorporated herein by reference,
and in all respects shall be interpreted in accordance with the Plan. The grant
and exercise of the Option are subject to the provisions of the Plan and to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the Shares, (iii) capital or other changes of the
Company, and (iv) other requirements of applicable law. The Committee shall have
the authority to interpret and construe the Option pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder. This Stock Option Grant Certificate represents the entire agreement
between the parties with respect to the grant of the Option and may only be
modified or amended in a writing signed by both parties.
7. No Employment Rights. The grant of the Option shall not confer upon the
Grantee any right to be retained by or in the employ of the Company and shall
not interfere in any way with the right of the Company to terminate the
Grantee’s employment or service at any time pursuant to the Grantee’s Employment
Agreement. No policies, procedures or statements of any nature by or on behalf
of the Company (whether written or oral, and whether or not contained in any
formal employee manual or handbook) shall be construed to modify this Stock
Option Grant Certificate or to create express or implied obligations to the
Grantee of any nature.
8. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option until certificates for Shares have been issued upon the
exercise of the Option.
9. No Disclosure. The Grantee acknowledges that the Company has no duty to
disclose to the Grantee any material information regarding the business of the
Company or affecting the value of the Shares before or at the time of a
termination of the Grantee’s employment, including without limitation any plans
regarding a public offering or merger involving the Company.

 



--------------------------------------------------------------------------------



 



10. Assignment and Transfers. The rights and interests of the Grantee under this
Stock Option Grant Certificate may not be sold, assigned, encumbered or
otherwise transferred except, in the event of the death of the Grantee, by will
or by the laws of descent and distribution. In the event of any attempt by the
Grantee to alienate, assign, pledge, hypothecate, or otherwise dispose of the
Option or any right hereunder, except as provided for in this Stock Option Grant
Certificate, or in the event of the levy or any attachment, execution or similar
process upon the rights or interests hereby conferred, the Company may terminate
the Option by notice to the Grantee, and the Option and all rights hereunder
shall thereupon become null and void. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates. This Stock Option Grant
Certificate may be assigned by the Company without the Grantee’s consent.
11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and determined in accordance with the laws
of the Commonwealth of Pennsylvania.
12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company care of the General Counsel at the Company’s
headquarters and any notice to the Grantee shall be addressed to such Grantee at
the current address shown on the payroll of the Company, or to such other
address as the Grantee may designate to the Company in writing. Any notice shall
be delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

 